PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/568,365
Filing Date: 12 Dec 2014
Appellant(s): Oscoda Plastics, Inc.



__________________
Corey Beaubien
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On page 10 of the Appeal Brief, the appellant states the Office Action contains legal errors that require reversal. The appellant begins by stating that the proposed modification of Squitieri — namely, making its tiles 20 of plastic or PVC material instead of quarry, ceramic, glazed and other durable compositions — renders Squitieri inoperable and unsatisfactory for its intended purposes. Applicant states that [t]he purpose of Squitieri’s process is to provide a grout that can “withstand harsh environments, where heavy foot traffic, aggressive cleaning agents including acids and/or enzymes cleaners are used daily” (col. 3-4, lines 63-2). The appellant concludes the argument by stating that [i]n contrast, Wilson describes its vinyl tiles 100 for luxury tile applications and with a decorative surface: 
More particularly, the disclosure relates to a floating luxury vinyl tile floor products that can be grouted...A luxury vinyl tile can have the look and feel of a ceramic tile without the cost and installation of real ceramic tiles that can be prone to cracking or chipping. Luxury vinyl tiles are manufactured to have a durable and decorative surface and can replicate the look of natural stone, ceramic, marble or concrete... Vinyl tile 100 has a decorative upper surface 2 that is wear resistant and decorative to imitate ceramic, stone, marble or other material.

The appellant further refers to the declaration dated October 1, 2021 by Mr. Lee, with over twenty years of experience in the commercial plastic flooring industry, to bolster this observation. In summary, the argument is that nowhere does Wilson describe harsh environments, heavy foot traffic, or aggressive cleaning agents, as demanded by the floor grout and tiles of Squitieri.  
The examiner has carefully considered the arguments; however, they were not found persuasive. Wilson discloses that “A luxury vinyl tile can have the look and feel of a ceramic tile without the cost and installation of real ceramic tiles that can be prone to cracking or chipping [emphasis added]” (paragraph 2, lines 2-5). This suggests Wilson’s admission that plastic tiles are indeed more durable quality than ceramic, which are prone to cracking. This therefore lies in contrast to appellant’s argument that Wilson does not disclose a tile suitable for heavy foot traffic. Ultimately, of ordinary skill in the art would look to different tile materials and consider plastic as a material well-known for its durability, among other benefits.
Furthermore, Squitieri discloses that the grout product itself, not the tile, is “developed to have the highest solvent resistance possible to withstand harsh environments, where heavy foot traffic, aggressive cleaning agents including acids and/or enzymes cleaners” (col. 3, lines 60-67). In the Office Action, the combination is modifying the tiles of Squitieri, not the grout per se. Thus, the argument that plastic tiles would not be able to withstand such heavy foot traffic and cleaning chemicals, is not substantiated. 
In the decision on 5/30/2019 of this application, the Board presented a new ground of rejection that utilizes Squitieri’s grout, citing KSR, 550 US at 416 by stating “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than field a predictable result. It would appear that providing a grout used for heavy traffic in any application would provide for a longer lasting use and adhesion to the tiles which would be desired for any flooring. Thus, appellant has not provided any evidence that using grout of Squitieri with the grout of Wilson destroys the references in any way, and using a well-known grout with a well-known flooring material is deemed obvious to one of ordinary skill in the art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        
Conferees:
/HEATHER C SHACKELFORD/Primary Examiner, OPQA 
                                                                                                                                                                                                       /BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.